06/30/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0120


                                      DA 21-0120
                                   _________________

MICHAEL L. MILLER,

             Petitioner and Appellant,

      v.                                                            ORDER

MONTANA STATE FUND,

             Respondent/Insurer and Appellee.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Michael L. Miller, to all counsel of
record, and to the Honorable David M. Sandler, Workers’ Compensation Court Judge.

                                                  For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                    June 30 2021